Snapshot - 1:18CR00259-001                                                                                                                             Page 1 of 3


       AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                     UNITED STATES DISTRICT COURT
                                                       Eastern District of California
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Revocation of Probation or Supervised Release)
                                  v.
                           BRITTANY ALLEN                                            Criminal Number: 1:18CR00259-001
                                                                                     Defendant's Attorney: Douglas Foster, Appointed
       THE DEFENDANT:
              admitted guilt to violation of charge(s) 1, 2 and 3 as alleged in the violation petition filed on 2/26/2019 .
              was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
              filed on   .

       The defendant is adjudicated guilty of these violations:
       Violation Number                  Nature of Violation                                                            Date Violation Ended
       CHARGE 1                               NEW LAW VIOLATION                                                         February 21, 2019
       CHARGE 2                               UNAUTHORIZED TRAVEL                                                       February 21, 2019
                                              FAILURE TO PARTICIPATE IN DRUG TESTING AS
       CHARGE 3                                                                                                         February 9, 2019
                                              DIRECTED

       The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 3/31/2017 .

              The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
       Sentencing Reform Act of 1984.

              Charge(s)       is/are dismissed.

               Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                    4/29/2019
                                                                                    Date of Imposition of Sentence




                                                                                    Signature of Judicial Officer
                                                                                    Dale A. Drozd, United States District Judge
                                                                                    Name & Title of Judicial Officer
                                                                                    5/1/2019
                                                                                    Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                               5/1/2019
Snapshot - 1:18CR00259-001                                                                                                            Page 2 of 3


       AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
       DEFENDANT: BRITTANY ALLEN                                                                                                 Page 2 of 3
       CASE NUMBER: 1:18CR00259-001

                                                                  IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       Credit for Time Served.

             No TSR: Defendant shall cooperate in the collection of DNA.

             The court makes the following recommendations to the Bureau of Prisons:

             The defendant is remanded to the custody of the United States Marshal.

              The defendant shall surrender to the United States Marshal for this district
                     at     on     .
                     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before       on    .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Officer.
              If no such institution has been designated, to the United States Marshal for this district.

                                                                        RETURN
       I have executed this judgment as follows:




               Defendant delivered on                                                        to
       at                                                   , with a certified copy of this judgment.



                                                                               United States Marshal


                                                                               By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                              5/1/2019
Snapshot - 1:18CR00259-001                                                                                                                  Page 3 of 3


       AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
       DEFENDANT: BRITTANY ALLEN                                                                                                      Page 3 of 3
       CASE NUMBER: 1:18CR00259-001

                                                 SPECIAL CONDITIONS OF SUPERVISION
       1.       1. The defendant shall be monitored for a period of 9 months, with location monitoring technology, which may include the
                use of radio frequency (RF) or Global Positioning System (GPS) devices, at the discretion of the probation officer. The
                defendant shall abide by all technology requirements and shall pay the costs of location monitoring based upon their ability to
                pay as directed by the probation officer. In addition to other court-imposed conditions of release, the defendant’s movement
                in the community shall be restricted as follows:

                2. The defendant shall be monitored with location monitoring technology at the discretion of the probation officer, which
                shall be utilized for the purposes of verifying compliance with any court-imposed condition of supervision. The defendant
                shall pay the costs of location monitoring based upon her ability to pay as directed by the probation officer.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                   5/1/2019
